Title: General Orders, 9 September 1778
From: Washington, George
To: 


          
            Head-Quarters White-Plains Wednesday Septr 9th 1778.
            Parole Glastenbury—C. Signs Graves-end. Grantham.
            
          
          The following resolutions of the Committee of Arrangement respecting rank in the Army
            are published at their Request. 
              The Committee of Arrangement after mature Consideration of the many disputes of
                rank, subsisting in the Army of the United-States have agreed to the following
                resolutions founded upon a report made by a board of General Officers of the whole
                line (vizt).
              1st—That the relative rank in the Continental Line of the Army between all Colonels
                and Inferior Officers of different States, between like Officers of Infantry and
                those of horse and Artillery appointed under the Authority of Congress by Virtue of
                a resolution of the 16th of September 1776, or by Virtue of any subsequent Resolution, prior to the 1st
                of January 1777—shall be deemed to have their Commissions dated on the day last
                mentioned, and their relative rank with respect to each other in the Continental
                line of the Army shall be determined from their rank prior to the 16th of September
                1776.
              This rule shall not be considered to affect the rank of the Line within any State
                or within the Corps of Artillery, Horse, or among the sixteen Additional Battalions
                where the rank hath been or shall be settled; but as there is a difficulty in
                settling the rank of the Line of Artillery by reason of the peculiar Circumstances
                attending some Appointments in that Corps—it is recommended that the general rule
                now to be established for the great line of the Army should be the rule to determine
                the relative rank within the particular line of Artillery so far as their rank
                remains unsettled.
              2ndly—That in determining rank between Officers of different States previous to the
                16th of September 1776. preference should be given in the first instance to
                Continental Commissions, and to State Commissions of those Corps which have been
                incorporated into the Continental Army, the latter being considered as Continental
                from the time of their entering the Continental service: That in the second instance
                Preference shall be given to Commissions in the New-Levies and Flying Camp—That in
                the third Place Commissions in Militia be considered where they have served in the
                Continental Army for the space of one Month at least.
              3rd—That all Colonels and Inferior-Officers appointed to vacancies since the 5th of
                January 1777—shall take rank from their Right in Succession to such Vacancies.
              4th—That in all Cases where the rank between two Officers of different States is
                equal, or between an Officer of State Troops and one of Cavalry, Artillery or the
                Additional Battalions, their Seniority is to be determined by Lot.
              5th That a resignation entirely precludes any Claim of benefit from former rank,
                under a new appointment.
              
              6th—Adjutants, Pay Masters and Quarter Masters taken from the line shall be again
                admitted into it in the rank they would have been entitled to had they continued in
                the Line, and such Adjutants, Pay Masters & Quarter Masters not taken from
                the Line may be admitted into the line in such Subaltern Ranks as by a signed
                Certificate from the Field Officers of their respective Corps they shall be deemed
                competent to.
              7th—The rules above laid down for the determination of rank between Officers of
                different States are to govern between Officers of the same State unless where a
                rule has been laid down by the State or rank already settled, in which Case it is
                not the Intention of the Committee to interfere.
              Signed in behalf of the Committee of Arrangement
            
          Jos[ep]h Reed Chairmain
          At a General Court Martial August 31st 1778, Coll Humpton President, Adjutant Verrier
            of Coll Patten’s Regiment was tried for—“Cruelly & unnecessarily beating the
            Fife-Major of the same Regiment while in the execution of his duty”—The Court are of
            opinion that Adjutant Verrier is guilty of beating the Fife Major unnecessarily but not
            cruelly and sentence him to be reprimanded by the Commanding Officer of the Brigade to
            which he belongs in presence of the Officers of the Brigade.
          The Commander in Chief approves the sentence and orders it to take place tomorrow
            morning.
          At the same Court Samuel Bond Assistant Waggon Master was tried for 1st “Picking a
            Lock; breaking into a public store and taking from thence rum and Candles” which he
            appropriated to his own use, found guilty of the charges exhibited against him and
            sentenced to receive fifty lashes and to return to the Regiment from which he was taken.
            The General remits the stripes & orders said Bond to return to the Regiment from
            which he was taken.
          The Commander in Chief is pleased to confirm the following Opinions of a Division
            General Court Martial whereof Lieutt Colonel Miller was President held in the
            Pennsylvania Line August the 30th 1778. Lieutenant McFarlin of the 1st Pennsylvania
            Regiment tried for unmercifully beating James Welch—soldier of the 7th Pennsylvania
            Regiment without Provocation.
          The Court are unanimously of opinion that Lieutt McFarlin did not unmercifully beat
            James Welch and that he had sufficient Provocation to strike him The Court therefore
            acquit him of the Charges.
          At the same Court by Adjournment Septr 4th Mr Allen Quarter-Master to the 2nd
            Pennsylvania Brigade was tried for Disobedience of General Orders and neglect of duty to
            the Detriment of the Service and endangering the health of the Officers and Men—The
            Court are unanimously of Opinion that Mr Allen is not guilty and acquit him of the
            Charges.
         